       Case 1:15-cv-04843-NRB Document 135 Filed 02/09/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 JARRETT FROST,

                        Plaintiff,
                                                             ORDER
             - against -
                                                     15 Civ. 4843 (NRB)
 THE CITY OF NEW YORK, ET AL.

                      Defendants.
 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


       Counsel for the parties are directed to appear telephonically

for a status conference with the Court on March 9, 2021 at 12:00

p.m.    The dial-in and passcode information will be posted to ECF

on the date of the teleconference.

       If the parties decide to settle or otherwise terminate the

case before that date, counsel are not required to appear via

teleconference, provided that a stipulation of discontinuance,

voluntary dismissal, or other proof of termination is filed via

ECF before the date of the teleconference.

       In the event that the case is not settled or otherwise

terminated, the parties are ordered to submit a joint status letter

of no more than three pages by March 2, 2021 outlining their

position on the remaining issues in the case and any pretrial

motions they anticipate raising.




                                     1
     Case 1:15-cv-04843-NRB Document 135 Filed 02/09/21 Page 2 of 2



    SO ORDERED


Dated:   New York, New York
         February 9, 2021


                                           NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                   2
